DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 & 3-11 are allowed over the prior art and See applicant’s argument filed on 12/15/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - the first covering layer is made of aluminum oxide (Al2O3);
an n-side contact electrode that extends through the first covering layer and is in contact with the n-type semiconductor layer;
a p-side contact electrode that extends through the first covering layer and is in contact with the p-type semiconductor layer;
a second covering layer provided to cover the first covering layer, the n-side contact electrode, and the p-side contact electrode;
an n-side pad electrode that extends through the second covering layer and is connected to the n-side contact electrode; and

a third covering layer provided to cover at least a part of each of a surface of the substrate, the second covering layer, a side of the n-side pad electrode, and a side of the p-side pad electrode, wherein the third covering layer is made of aluminum oxide (Al2Q3).” with combination of other claim limitations in claim 1.
Furthermore, the prior art does not teach or render obvious “- - removing the first covering layer in part to form an n-side contact electrode that is in contact with the n-type semiconductor layer;
removing the first covering layer in part to form a p-side contact electrode that is in contact with the p-type semiconductor layer;
forming a second covering layer that covers the first covering layer, the n-side contact electrode, and the p-side contact electrode;
removing the second covering layer in part to form an n-side pad electrode that is connected to the n-side contact electrode; and
removing the second covering layer in part to form a p-side pad electrode that is connected to the p-side contact electrode; and forming a third covering layer made of aluminum oxide (Al2Q3) to cover at least a part of each of a surface of the substrate, the second covering layer, a side of the n-side pad electrode, and a side of the p-side pad electrode.” with combination of other claim limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899